Citation Nr: 1311523	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans'


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO increased the rating for service-connected low back disability from 20 to 40 percent, effective September 21, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month.

In January 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence.  In February 2011, the Veteran's representative submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

As explained in further detail, below, the Veteran has asserted that he is unable to work as a result of service-connected low back disability.  In light of that assertion (and, as explained in more detail, below) the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to his low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in November 2010, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the matters on appeal.  The Veteran's current representative represented him during his hearing.  The Board recognizes the change in representation.

For the reasons expressed below, the matter of the Veteran's entitlement to a rating in excess of 40 percent for low back disability, along with the claim for a TDIU due to low back disability, are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's sole service-connected disability is low back disability, for which a 40 percent rating has been assigned.  Consequently, the percentage requirements of 4.16(a) have not been met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of service-connected disability.

In May 2007, the Veteran filed an informal claim for TDIU, asserting that he was unable to work as a result of low back pain.  Although the RO later denied the claim in May 2008, and the Veteran did not separately appeal that decision, he has since reasserted his entitlement to TDIU, to include in a statement received in July 2009.  Given the Veteran's request for a total rating, on these facts, the claim for a TDIU is essentially a component of his claim for a higher rating for his service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that the Veteran has not filed a formal claim for TDIU.  Under these circumstances, the RO, after giving the Veteran an opportunity to file a formal claim for a TDIU due to the low back, and completing the other actions noted below, should adjudicate the matter of the Veteran's entitlement to a TDIU due to the service-connected back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as part of the present appeal.

Although the Veteran has been examined in connection with his claim for a higher rating for low back disability, in October 2007, he has since indicated that his disability has gotten worse.  More specifically, in November 2010, the Veteran stated that he was seeking an increased rating "since the condition has worsened."  In addition, during the Board hearing in January 2011, the Veteran and his representative advanced argument to the effect that the Veteran's service-connected disability had progressed to include degenerative disc disease.

In view of the allegation of worsening since the last examination in October 2007, allegations of unemployability, and assertions to the effect that the Veteran's service-connected disability has progressed to include degenerative disc disease, more contemporaneous medical findings are needed to evaluate the nature and scope of the Veteran's service-connected low back disability and its impact on his ability to work.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); and Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination of his lumbar spine, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled VA examinations, without good cause, shall result in a denial of his claims for a higher rating for his low back disability and for a TDIU due to the low back disability (which are claims for increase).  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Contiguous records of the Veteran's treatment through the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania were last obtained by the RO and associated with the Veteran's claims file on August 10, 2004.  The Veteran has indicated that more recent medical records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 10, 2004.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any additional clinical records from the Newman Chiropractic Center dated since October 2004.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of these claims, to include that submitted directly to the Board in February 2011.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to the low back disability,.

2.  Obtain from the Pittsburgh VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 10, 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any additional clinical records from Newman Chiropractic Center dated since October 2004.

Also, explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include X-rays, if necessary) should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should identify all neurological impairment associated with the Veteran's lumbar spine disability, to include any radiculopathy.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected low back disability.  If so, the physician should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis, as well as whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis (specifically, whether the entire thoracolumbar spine is ankylosed), and whether the ankylosis is favorable or unfavorable.

The physician should also clearly indicate whether the Veteran suffers from degenerative disc disease; if so, the examiner should opine whether such disease is medically related to, or represents a progression of, the Veteran's service-connected low back disability; if not, the examiner should indicate whether it is possible to separate symptoms of the Veteran's degenerative disc disease (and/or nonservice-connected neurological disability) from those of his service-connected low back disability.

If degenerative disc disease is deemed to represent a progression of the service-connected lumbar spine disability, or the symptoms associated with each disability are indistinguishable. considering all orthopedic and neurological manifestations of lumbar spine disability, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)  The physician should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his service-connected lumbar disability, the examiner should indicate whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 4 weeks, but less than 6 weeks, or (b) at least 6 weeks.

Finally, the physician should  render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected low back disability-alone or in concert with any separately ratable neurological manifestations of the service-connected lumbar spine disability--render(s) him unable to obtain or retain substantially gainful employment.

The physician should set for all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report 


6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal..  

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claims for an increased rating and for a TDIU due to the low back disability  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claims in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority.  Adjudication of the claim for a TDIU should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered, clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



						
							
							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

